EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Whitney Remily on 5/14/2020.

The application has been amended as follows: 
Please cancel Claims 15-18, 21-23, and 30-32. 
Please rejoin Claims 24 and 28-29.
Please replace the text of Claim 24 with the following:	
A method for manufacturing a sheet laminate for a solid oxide fuel cell according to Claim 1, 	the method comprising: forming the first sheet on a coated member,
forming the second sheet on the first sheet,
forming the third sheet on the second sheet,
forming the fourth sheet on the third sheet. 

Please replace the text of Claim 33 with the following:
The sheet laminate of Claim 1, wherein:
the first sheet consists of a first solid oxide, a first binder, a first solvent, and optionally one or more selected from the group consisting of a first dispersant and a first plasticizer; and
the second sheet consists of a second solid oxide, a second binder, a second solvent, and optionally one or more selected from the group consisting of a second dispersant and a second plasticizer.

Reasons for Allowance
Claims 1, 2-4, 7, 9, 24, 28-29, and 33 are allowed.

Independent claim 1 recites “a third sheet provided on the second sheet, wherein the third sheet comprises a third solid oxide and one or more third sheet solvent; and a fourth sheet provided on the third sheet, wherein the fourth sheet comprises a fourth solid oxide and one or more fourth sheet solvent…” and “wherein a specific gravity of the one or more second sheet solvent is higher than a specific gravity of the one or more third sheet solvent; wherein a specific gravity of the one or more third sheet solvent is higher than a specific gravity of the one or more fourth sheet solvent.”
As previously described on the record, the instant specification provides the following special definition of  the specific gravity of the sheet solvent(s) in paragraph [0037]: “In this case, when the solvent contained in the individual sheet is the mixed solvent, the specific gravity of the solvent contained in the individual sheet means the specific gravity of the entire mixed solvent.”
The closest prior art, Shen, et al. (International Journal of Hydrogen Energy, 2012, 37, pages 10337-10345) does not teach the limitations of independent Claim 1 directed toward the third and fourth sheets. Further searching failed to identify prior art that would render these limitations either anticipated or obvious. 
Therefore, the allowable feature of Claim 1 is “a third sheet provided on the second sheet, wherein the third sheet comprises a third solid oxide and one or more third sheet solvent; and a fourth sheet provided on the third sheet, wherein the fourth sheet comprises a fourth solid oxide and one or more fourth sheet solvent…” and “wherein a specific gravity of the one or more second sheet solvent is higher than a specific gravity of the one or more third sheet solvent; wherein a specific gravity of the one or more third sheet solvent is higher than a specific gravity of the one or more fourth sheet solvent,” in combination with the other limitations of the claim.
	Applicant’s arguments to this effect are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M/T/Th/F 7-11 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721